Wikslow, C. J.
(concurring). I wish to state my own position in this matter. I agreed entirely with the decision rendered by this court upon the first appeal in this case, 162 Wis. 421, 156 N. W. 484. I thought then, and think now, that it was logically right and founded on solid principle, to wit, the principle of the liberal construction of pleadings to accomplish the ends of justice. There was but one accident. Its details were set forth in the first complaint as well as the grounds of negligence on which liability was claimed. True, it was not alleged that the defendant was an interstate railroad or that the train was an interstate train, but I cannot convince myself that this fact should have the effect claimed by the appellant. As matter of fact the train was an- interstate train and the plaintiff was engaged in interstate commerce at the time, hence he had but one cause of action, namely, the cause of action under the federal statute. He had no cause of action at common law or under any state statute because the action given by the federal act superseded all other remedies. When, therefore, an action was commenced by the service of summons and complaint, the complaint setting forth the details of the very accident in question and the negligence claimed, it should, in my judgment, be held to be an action to enforce the only cause of action which the plaintiff really had, namely, the federal cause of action, and if the complaint proved to be defective in some part amendment should not be held to change the cause of action, but rather to supply a missing allegation. Courts should be keen to save a cause of action from the effect of mistakes of the pleader rather than to cut it off.
The case of Seaboard A. L. R. Co. v. Renn, 241 U. S. 290, *59836 Sup. Ct. 567, seems by implication, though not by express decision, to hold a different doctrine from this, and were the question presented to us as an original question on this appeal there would be a strong argument in favor of the proposition that we ought now to follow the intimation of the ‘federal supreme court. For myself, I very much doubt whether that court will itself follow the intimation when the question is squarely presented for decision.
There are other considerations, however, which make it unnecessary to consider the question now. This court from very early times has held the doctrine that a proposition once decided by this court in a case becomes res adjudicata and the law of the case in its subsequent stages both in the lower courts and in this court. Ellis v. N. P. R. Co. 80 Wis. 459, 50 N. W. 397; Noonan v. Orton, 27 Wis. 300; Keystone L. Co. v. Kolman, 103 Wis. 300, 79 N. W. 224. I am content to follow that doctrine now. I see no good reason for making an exception because the case is one which may ultimately go to the federal supreme court.